Citation Nr: 0517950	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  94-33 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness, shaking, and weakness of the hands, 
hips, legs, and toes, claimed as due to exposure to Agent 
Orange.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1977 and from March 1980 to April 1984.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2000, at which time it was determined 
that the veteran's claim for service connection for a 
disability manifested by numbness, shaking, and weakness of 
the hands, hips, legs, and toes, claimed as due to exposure 
to Agent Orange, was well grounded.  Such claim, as well as 
claims for increase for hearing loss, post-traumatic stress 
disorder (PTSD), and a total rating for compensation purposes 
based on individual unemployability (TDIU) were remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, for additional development.  

While the case remained in remand status, the RO in a rating 
decision entered in February 2003 increased the rating 
assigned for the veteran's PTSD from 50 percent to 70 
percent, effective from August 26, 1996.  In addition, the RO 
found the veteran entitled to a TDIU, effective from August 
26, 1996.  


FINDING OF FACT

On June 17, 2005, prior to the promulgation of a decision in 
this appeal, the Board received notification from the 
veteran-appellant requesting a withdrawal of this appeal.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran-appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The veteran-
appellant in this matter has withdrawn his appeal as to each 
of the issues identified on the title page of this document, 
based on his faxed statement to that effect which was 
received by the Board on June 17, 2005.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration as to such matters.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it must 
therefore be dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


